 Case 2:19-cv-11065-GAD-SDD ECF No. 1 filed 04/12/19      PageID.1    Page 1 of 4



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

BRENDA KLEINKNECHT,

            Plaintiff,
                                            Case No.____________
v.
                                            Honorable ________________
TRILOGY HEALTHCARE OF,                      Magistrate Judge ___________
LAPEER, LLC, d/b/a STONEGATE
HEALTH CAMPUS                               Lapeer Co. Case No.: 19-052618-CZ
                                            Honorable Nick O. Holowka
          Defendant.
__________________________________________________________________

                           NOTICE OF REMOVAL

      Defendant, Trilogy Healthcare of Lapeer, LLC (“Trilogy”), through its

attorneys, Miller, Canfield Paddock & Stone, PLC, gives notice of removal of this

action from the Lapeer County Circuit Court, where it is currently pending, to the

United States District Court Eastern District of Michigan, Southern Division,

pursuant to 28 U.S.C. §§1332, 1441 and 1446, and states the following in support

of such removal:

      1.    On March 18, 2019, Plaintiff, Brenda Kleinknecht (“Kleinknecht”),

filed a lawsuit in the Lapeer County Circuit Court against Trilogy entitled

Kleinknecht v. Trilogy, Case No. 19-052618-CZ (Honorable Nick O. Holowka,

presiding) (the “State Court Action”). Pursuant to 28 U.S.C. §1446(a), copies of
 Case 2:19-cv-11065-GAD-SDD ECF No. 1 filed 04/12/19          PageID.2    Page 2 of 4



all process, pleadings and orders served upon Trilogy in the State Court Action are

included with this Notice of Removal as Exhibit A.

      2.     Kleinknecht served Trilogy with a copy of the Summons and

Complaint through Trilogy’s registered agent via certified mail on March 18, 2018.

      3.     Removal of this action is timely as Trilogy filed this Notice of

Removal within thirty (30) days of the date on which Kleinknecht served Trilogy

with a copy of the Summons and Complaint. See 28 U.S.C. §1446.

      4.     This is an action between citizens of different states and complete

diversity of citizenship exists between the parties as follows:

             a.     Kleinknecht an individual and a citizen of the State of
                    Michigan.

             b.     Trilogy is a Delaware limited liability company. The sole
                    member of Trilogy is Trilogy OpCo, LLC, a Delaware limited
                    liability company. Trilogy OpCo, LLC’s sole member is
                    Trilogy Healthcare Holdings, Inc., a Delaware corporation.
                    Therefore, for the purposes of diversity jurisdiction, Trilogy is a
                    citizen of Delaware because the citizenship of a limited liability
                    company is determined by the citizenship of each member. See
                    Delay v. Rosenthal Collins Grp. 585 F.3d 1003, 1005(6th Cir.
                    2009).

             c.     In this employment discrimination action, the amount in
                    controversy exceeds $75,000.00, exclusive of interest and costs.
                    The face of the Complaint pleads a request for the recovery of
                    compensatory and liquidated damages. A defendant is
                    permitted to demonstrate, through a fair reading of the
                    complaint, that the unspecified damages sought will exceed
                    $75,000.00, if proven. See Hayes v. Equitable Energy
                    Resources Co., 266 F.3d 560, 573 (6th Cir. 2001).


                                          2
 Case 2:19-cv-11065-GAD-SDD ECF No. 1 filed 04/12/19        PageID.3   Page 3 of 4



      5.     Therefore, the United States District Court Eastern District of

Michigan has original jurisdiction over this matter pursuant to 28 U.S.C. §1332(a).

      6.     Lapeer County is situated in the Southern Division of the United

States District Court Eastern District of Michigan.

      7.     Thus, pursuant to 28 U.S.C. §1441(a), this Court is the appropriate

forum to entertain this Notice of Removal.

      8.     Concurrent with the filing of this Notice of Removal, Trilogy is

providing notice to Kleinknecht, through her counsel of record, and the Clerk of

the Lapeer County Circuit Court, pursuant to 28 U.S.C. §1446. See Exhibit B.

      WHEREFORE, Trilogy files its Notice of Removal, removing the State

Court Action from the Lapeer County Circuit Court to the United States District

Court Eastern District of Michigan Southern Division.

                                Respectfully submitted,

                                /s/Brian M. Schwartz (P69018)
                                Brian M. Schwartz (P69018)
                                Gregory M. Krause (P67142)
                                Miller, Canfield, Paddock and Stone, P.L.C.
                                Attorneys for Defendant
                                150 West Jefferson, Suite 2500
                                Detroit, Michigan 48226
                                (313) 963-6420
                                schwartzb@millercanfield.com
                                krause@millercanfield.com
Dated: April 12, 2019           P69018




                                         3
 Case 2:19-cv-11065-GAD-SDD ECF No. 1 filed 04/12/19                 PageID.4     Page 4 of 4



                                 CERTIFICATE OF SERVICE

          I hereby certify that on April 12, 2019, I served the foregoing paper on the following

individuals via electronic mail and U. S. Mail.


                          Gregory T. Gibbs (P26440)
                          Alec Scott Gibbs (P73593
                          LAW OFFICE OF GREGORY T. GIBBS
                          Attorneys for Plaintiff
                          717 S. Grand Traverse
                          Flint, MI 48502
                          (810)-239-9470
                          greggibbs51@sbcglobal.net
                          gibbsale@gmail.com


                                      /s/Brian M. Schwartz (P69018)
                                      Brian M. Schwartz (P69018)
                                      Gregory M. Krause (P67142)
                                      Miller, Canfield, Paddock and Stone, P.L.C.
                                      Attorneys for Defendant
                                      150 West Jefferson, Suite 2500
                                      Detroit, Michigan 48226
                                      (313) 963-6420
                                      schwartzb@millercanfield.com
                                      krause@millercanfield.com
                                      P69018

Dated: April 12, 2019




33394160.2\016321-00622




                                                  4
